
	

115 S1978 IS: Small Business and Family Health Tax Relief Act of 2017
U.S. Senate
2017-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1978
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2017
			Ms. Heitkamp (for herself, Mrs. Shaheen, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To delay the annual fee on health insurance providers until 2020 and to make such fee
			 tax deductible.
	
	
 1.Short titleThis Act may be cited as the Small Business and Family Health Tax Relief Act of 2017. 2.FindingsCongress makes the following findings:
 (1)The Patient Protection and Affordable Care Act established an annual fee on health insurance providers to be paid by covered entities (as defined in section 9010 of such Act).
 (2)Public Law 114–113 was passed with bipartisan support in 2015 to delay the fee for 1 year through 2017.
 (3)Consumers, employers, seniors, States, and tribes benefitted from this fee not being in effect with lower premiums and additional health benefits.
 (4)Independent analysis by Oliver Wyman found that the average premium reduction from the delay of the fee was approximately 3 percent.
 (5)This fee affects an estimated 156,000,000 consumers with coverage across various markets including the individual group market, the small group market, the Medicare Advantage program under part C of title XVIII of the Social Security Act, the Medicare prescription drug program under part D of title XVIII of the Social Security Act, Medicaid managed care organizations, and stand-alone dental and vision plans.
 (6)These consumers face an impact to their premiums due to the fee taking effect in 2018. (7)This Act would provide relief to these consumers and improve affordability of health care coverage.
 (8)Insurance companies have passed the impact of the fee on to consumers in calculating rates for the plan year beginning in 2018.
 (9)Given the complexity of a fee that captures such a varied group of consumers, the Department of Health and Human Service, the Centers for Medicare & Medicaid Services, the Department of the Treasury, State insurance commissioners, insurance providers and other entities making payment of benefits, and others should work together to ensure that consumers benefit from the delay of the fee through rebates, premium reductions, supplemental health benefits, or otherwise in both 2018 and 2019.
 (10)Making this fee deductible in future years will provide greater stability and minimize the negative impact of the fee on consumers.
			3.Delay of application of annual fee on health insurance providers
 (a)In generalSection 9010(j) of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.) is amended by striking December 31, 2017 and inserting December 31, 2019.
 (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2017. 4.Deductibility of fee (a)In generalSection 9010(f)(2) of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.) is amended by striking shall be considered and inserting shall not be considered.
 (b)Effective dateThe amendment made by this section shall apply to calendar years beginning after December 31, 2019.  